Case: 17-60095      Document: 00514185388         Page: 1    Date Filed: 10/05/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals

                                    No. 17-60095
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                       October 5, 2017
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                                      Clerk


                                                 Plaintiff-Appellee

v.

LEN ARTHUR BRACEY, JR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:15-CR-56-1


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Len Arthur Bracey, Jr., appeals his above-guidelines sentence of 96
months of imprisonment for being a felon in possession of a firearm. He
contends that his sentence was procedurally and substantively unreasonable.
This court ordinarily reviews the reasonableness of a sentence for abuse of
discretion.    See Gall v. United States, 552 U.S. 38, 51 (2007).                      Bracey’s
arguments are unavailing under this standard.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60095    Document: 00514185388     Page: 2   Date Filed: 10/05/2017


                                 No. 17-60095

      The district court adequately explained Bracey’s sentence. Significant
procedural errors include “failing to calculate (or improperly calculating) the
Guidelines range, treating the Guidelines as mandatory, failing to consider the
§ 3553(a) factors, selecting a sentence based on clearly erroneous facts, or
failing to adequately explain the chosen sentence.” See Gall, 552 U.S. at 51.
Here, the district court provided a sufficient, and rather lengthy, explanation
for its above-guidelines sentence, which it explicitly based on various specific
§ 3553(a) factors. See Gall, 552 U.S. at 51; United States v. Pillault, 783 F.3d
282, 286, 289-90 (5th Cir. 2015); United States v. Fraga, 704 F.3d 432, 439 (5th
Cir. 2013).
      As for substantive reasonableness, a non-Guidelines sentence fails to
comport with § 3553(a) where it “(1) does not account for a factor that should
have received significant weight, (2) gives significant weight to an irrelevant
or improper factor, or (3) represents a clear error of judgment in balancing the
sentencing factors.” United States v. Diehl, 775 F.3d 714, 724 (5th Cir. 2015).
Bracey essentially asks that this court reweigh the § 3553(a) factors, which is
not within the scope of this court’s review, see Gall, 552 U.S. at 51. There is
no merit to Bracey’s argument that the court overemphasized his criminal
history and the nature and circumstances of his offense because the court was
entitled to place appropriate weight on those sentencing factors. See Pillault,
783 F.3d at 288-89; United States v. Lopez-Velasquez, 526 F.3d 804, 807 (5th
Cir. 2008).    Finally, although Bracey contends that the district court
improperly relied upon his personal characteristics and behavior, the district
court’s statements at sentencing refute that the court placed significant weight
on any arguably improper factor. Diehl, 775 F.3d at 724.
      AFFIRMED.




                                       2